DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graves (US 20020012419).
Regarding claim 1, Graves teaches a conveyor system, comprising: 
a first conveyor 108 leading to an inspection point 112, the first conveyor including a diversion mechanism 122 configured to divert an object based on failing to meet an inspection parameter and/or quality assurance parameter; a second conveyor 120 configured to transport a container configured to receive the object from the diversion mechanism; and a control module configured to co-register an image of the object captured at the inspection point with container ID data 106 of the container (para 27).
Regarding claim 2, Graves teaches an inspection unit configured to determine whether the object meets the inspection parameter and/or quality assurance parameter (para 29).
Regarding claim 3, Graves teaches the inspection unit includes any one or combination of an optical camera, x-ray unit, infrared unit, ultraviolet light unit, microwave unit, ultrasound unit, or spectroscopy unit (para 27).
Regarding claim 4, Graves teaches a mark attached to the container, the mark configured to contain the container ID data (para 25).
Regarding claim 5, Graves teaches the mark includes any one or combination of a radio frequency identification tag, a barcode, a Quick Response code, an infrared identifying marking, an ultraviolet identifying marking, or a color marking identifiable by optical camera (para 25).
Regarding claim 6, Graves teaches a reader 110 configured to receive container ID data.
Regarding claim 7, Graves teaches the second conveyor is configured to transport the object and the container to a rework station (para 29).
Regarding claim 8, Graves teaches a display configured to receive the co-registered image and container ID data, and display the image of the object associated with the container at the rework station (para 30).
Regarding claim 10, Graves teaches the object is meat and the inspection parameter and/or quality assurance parameter is determining whether the meat has contaminant that is equal to and/or greater than the predetermined amount (para 29).
Regarding claim 11, Graves teaches the contaminant includes bone (para 29).
Regarding claim 12, Graves teaches in combination with the object (para 29).
Regarding claim 13, Graves teaches an inspection communication system, comprising: an inspection unit configured to determine whether an object meets an inspection parameter and/or quality assurance parameter and configured to capture an image of the object; a diversion mechanism configured to divert the object based on failing to meet the inspection parameter; a database (computer, para 30-31) configured to receive the image and to receive container ID data of a container; a control module configured to co-register the image with the container ID data; and a display configured display the image upon receiving the co-registered image and container ID data (see above).
Regarding claim 14, Graves teaches the inspection unit includes any one or combination of an optical camera, x-ray unit, infrared unit, ultraviolet light unit, microwave unit, ultrasound unit, or spectroscopy unit (see above).
Regarding claim 15, Graves teaches a mark attached to the container, the mark configured to contain the container ID data (see above).
Regarding claim 16, Graves teaches the mark includes any one or combination of a radio frequency identification tag, a barcode, a Quick Response code, an infrared identifying marking, an ultraviolet identifying marking, or a color marking identifiable by optical camera (see above).
Regarding claim 17, Graves teaches a reader configured to receive the container ID data and transmit the container ID data to the database (see above).
Regarding claim 18, Graves teaches a method of inspection, the method comprising: determining whether an object meets an inspection parameter and/or a quality assurance parameter and capturing an image of the object; diverting the object based on failing to meet the inspection parameter and/or quality assurance parameter; receiving the image and container ID data of a container; co-registering the image with the container ID data; and displaying the image associated with the co-registered image and container ID data (see above).
Regarding claim 19, Graves teaches displaying the image occurs at a rework station, the method comprising: reworking the object to remove a contaminant (para 30).
Regarding claim 20, Graves teaches reworking the object and determining whether the reworked object meets the inspection parameter and/or the quality assurance parameter.(para 30-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of Nignon (US 20110166696).
Regarding claim 9, Graves teaches a third conveyor configured to transport the container to the second conveyor at the diversion mechanism, and transport the container away from the second conveyor at the rework station.
Nignon teaches a third conveyor 22 configured to transport the container to the second conveyor at the diversion mechanism 101, and transport the container away from the second conveyor at the rework station (para 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the conveyor of Graves with the third conveyor as taught by Nignon, since it would improve scanning procedure.
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21-22, the prior art fails to teach the display is programmed to operate a reject classification engine configured to allow a user to indicate whether an inspection of the object at the rework station also results in the failure to meet the inspection parameter and/or quality assurance parameter as claimed in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /HOON K SONG/Primary Examiner, Art Unit 2884